 1
 2
 3
                                                                                JS-6
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10 MARIA HERNANDEZ; A.J., JR., by                  CASE NO.: CV16-02689
                                                                      th
                                                                         AB (JEMx)
   and through his guardian ad litem               Hon. Andre Birotte Jr., - 7B, 7 Fl.
11 Gladys Lario; S.J., by and through her          Hon. Mag. John E. McDermott - 640 Roybal

12 Guardian ad litem Veronica Valle; D.J.,         [PROPOSED] ORDER OF
   by and through her guardian ad litem            DISMISSAL OF ENTIRE ACTION
13 Jasmin Santos; D.J., also by and                WITH PREJUDICE
   Through her guardian ad litem Jasmin
14 Santos; J.T., by and through his
   guardian ad litem Cindy Torres; and
15 A.J., by and through her guardian ad
16 litem Patricia Morales, in each case
   individually and as successor in interest
17 to Alex Jimenez, deceased,
18                 Plaintiffs,
19           vs.
20 CITY OF LOS ANGELES; VICTOR
   PARTIDA; JEREMY PAIZ; and DOES
21 3-10, inclusive,
22                 Defendants.
23
24
25 //
26 //
27 //
28

                                               1
1 Based on the stipulation of the parties and GOOD CAUSE appearing therefore, IT
2 IS HEREBY ORDERED that the above-entitled action against Defendants CITY
3 OF LOS ANGELES, VICTOR PARTIDA and JEREMY PAIZ is dismissed,
4 with prejudice. Each party to bear their own costs and fees. This dismissal does not
5 constitute an adjudication on the merits.
6
7 IT IS SO ORDERED.
8
9 Dated: December 10, 2018               ___________________________________
                                         HONORABLE ANDRÉ BIROTTE JR.
10                                       UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
